Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertion of “Applicant respectfully submits that the claims are not directed to a mental process as the claims (now) each include a limitation that cannot be performed in the human mind, namely, a planter module having a plurality of cells, each of which is defined by at least one wall and is configured to receive a plant therein. Such a planter module is a tangible, structural element that obviously cannot be practically performed in the human mind,” Examiner respectfully disagrees. The planter module is not being evaluated under Step 2A, Prong 1. The planter module is being evaluated under Step 2A, Prong 2 and Step 2B as an additional element of the claim. This “module” is being interpreted under 35 USC 112(b) because the claims do not comprise sufficient structure for performing the entire claimed function. Thus, the planter module of the present claims is not sufficient to prove integration into a practical application. 
Regarding Applicant’s assertion of “Moreover, this tangible planter module does not constitute insignificant extra-solution activity as it defines the structure for which the planting arrangement is determined.,” Examiner respectfully disagrees. The structure of the planting module is nothing more than generally linking the process of determining the exclusion zone to a planter module. This planter module, under considerations of the broadest reasonable interpretation of the claimed invention, can be construed, for example, as two circular walled portions. This is not sufficient to prove integration into a practical application. Furthermore, this “module” is being interpreted under 35 USC 112(b) because the claims do not comprise sufficient structure for performing the entire claimed function. Thus, the planter module of the present claims is not sufficient to prove integration into a practical application.
Regarding Applicant’s assertion of “Also, the claims are not mere instructions to apply the judicial exception, as the claims recite more tangible structure than merely a processor and memory-i.e., the claims each recite a planter module as discussed above.,” Examiner respectfully disagrees. The planter module of the present claims is nothing more than generally linking the judicial exception to a broad planting item. The present claims do not actively plant anything within the planter module, nor is the planter module coupled to any technological components of the claims, which would include the processor and electronic memory devices. Furthermore, this “module” is being interpreted under 35 USC 112(b) because the claims do not comprise sufficient structure for performing the entire claimed function. Thus, the planter module of the present claims is not sufficient to prove integration into a practical application.
Regarding Applicant’s assertion of “Here, the automated system recited in the claims is directed to improving the growth of plants within a planter module and is not merely an improvement to a business process. Accordingly, Applicant respectfully, but firmly, submits that the automated system recited in the claims is thus directed to an improvement in an existing technology. It cannot seriously be disputed that an automated system specifically tailored to promote plant growth is not considered to be an improvement to an existing technology as described in MPEP § 2106.05(a),” Examiner respectfully disagrees. The present claims do not improve an existing technology. The presently claimed “planter module” is not clearly defined within the present claims, such that it is clear what the structure of the planter module is or how it performs the claimed function. Examiner suggests amending the claim to support Applicant’s assertion that the claim is directed to an “automated system specifically tailored to promote plant growth.” The present claims are directed to identifying a planting arrangement for a structure that, under considerations of the broadest reasonable interpretation, is directed to two, circular portions configured to receive a plant. The present claims do not actively perform any operations on the plant, nor do the claims clearly define the structure of the planter module. Therefore, Examiner respectfully asserts that the present claims do not provide any improvements to any technology or technical field. 
Regarding Applicant’s assertion of “Specifically, and as discussed above with respect to prong two of step 2A of the eligibility analysis, the claims provide a solution to technical problems with conventional plant growing, including plant planning and placement, techniques. Accordingly, by providing a specific technical solution to a specific technical problem, the ordered combination of elements of the claims go beyond the identified abstract idea and provide meaningful limitations that are not well-understood, routine, conventional activity in the field of planning and placement of plants in a planter module having a plurality of cells, and therefore, are directed to "significantly more" than simply an abstract idea, and thus, represent an inventive concept,” Examiner respectfully disagrees. The limitations directed to creating a planting arrangement is part of the mental process identified in Step 2A, Prong 1. Therefore, these limitations would not be evaluated under Step 2B as being “well understood, routine, and conventional” because these limitations are part of the abstract idea. The present claims provide an improvement to the mental process directed to determining a planting arrangement. This is not sufficient to prove integration into a practical application. Even assuming arguendo, the present claims are directed to a planter module that, under consideration of the broadest reasonable interpretation, for example, is two mutually connected circular cell walled cells. A processor and memory device determine where to plant at least one plant within said planter module, which could merely be determining that a single tomato seed should be planted within one of the two cells due to the space requirements of a tomato plant. This is not sufficient to prove integration into a practical application. Examiner suggests amending the claims to incorporate the structure disclosed within the specification, such as in Fig. 11 of the instant disclosure. 
Regarding Applicant’s assertion of “Second, Applicant submits that at least the limitations relating to determining an exclusion zone for each plant to planted in the planter module having a plurality of cells based on information received relating to the plants to be planted in the planter module and creating a planting arrangement for the plants to be planted in the planter module based on the determined exclusion zones, are not well-understood, routine, conventional activity in the field of plant planning and placement. There is no disclosure whatsoever in the specification of the present application that it is well-known, routine, or conventional to determine exclusion zones for each plant to be planted and to then create a planting arrangement for the plants to be planted based on the determined exclusion zones, nor does the Office Action show that it is.,” Examiner respectfully disagrees. The limitations directed to creating a planting arrangement is part of the mental process identified in Step 2A, Prong 1. Therefore, these limitations would not be evaluated under Step 2B as being “well understood, routine, and conventional” because these limitations are part of the abstract idea. 
Regarding Applicant’s assertion of “Third, limitations of the claims, including, but not limited to, those unconventional limitations relating to determining exclusion zones for each plant to be planted in a planter module having a plurality of cells, and creating a planting arrangement for the plants to be planted in the planter module based on those exclusion zones, serve to confine the claim to a particular useful application of an abstract idea. More particularly, the limitations of the claims do not recite an abstract idea in a vacuum or in some unfettered or unconstrained manner. Rather, the limitations of the claims confine the claims specifically to a planter module having a plurality of cells in which plants may be placed. In view of this, Applicant respectfully submits that when taken in their entireties, the claims are directed to significantly more than the identified abstract idea, and therefore, represent an inventive concept.,” Examiner respectfully disagrees. The present claims do not actively perform any planting operations, nor do the claims clearly define the structure of the planter module. The present claims are not directed to a particular machine by which the abstract idea is being applied. In contrast, the present claims are directed to at least one processor and memory that determine a planting arrangement and a planter module. This is not anything significantly more than the judicial exception. 
Accordingly, the present claims are rejected under 35 USC 101. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the detailed rejection below.
Accordingly, the present claims are rejected under 35 USC 102 or 35 USC 103.

Claim Objections
Claims 3 and 25 are objected to because of the following informalities: the claim recites “a stage of plant growth for one or more of the plants to be planted in the planter modules.” Examiner suggests Applicant amend the claim to recite: “a stage of plant growth for one or more of the plants to be planted in the planter ;”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: planter module in claims 1, 24, and 33. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, and 23-35 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1, 3-10, and 23 are directed to a system, claims 24-32 are directed to a system, and claims 33-35 are directed to a system. Therefore, claims 1, 3-10, and 23-35 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 24, and 33 are directed to planning planting arrangements for a planter module, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including an observation, evaluation, judgment, and opinion. The claim 33 limitations, similarly recited in claims 1 and 24, of “…that correlate one or both of information relating to plants and information relating to the plurality of cells of the planter module with one or more predetermined, empirically-derived exclusion zones, and wherein the exclusion zone for a given plant is an area surrounding that plant within which other plants are not to be placed, acquire information relating to the plurality of cells of the planter module; select at least one of the plurality of data structures based on one or both of the received information relating to the plants and the acquired information relating to the plurality of cells of the planer module; determine an exclusion zone for each plant to be planted in the planter module based on one or both of the received information relating to that plant and the acquired information -7-U. S.S.N. 16/636,783October 25, 2021 relating to the plurality of cells of the planter module in conjunction with the at least one selected data structure; create a planting arrangement for the plants to be planted in the planter module based on the determined exclusion zones, wherein each plant is assigned one or more cells of the planter module in which it is to be placed,” is a process that, as drafted, under considerations of the broadest reasonable interpretation of the claimed invention, but for the language of “data structures,” is directed to a Mental Process related to concepts performed in the human mind. The steps of the abstract idea detail the process of determining planting exclusion zones, which is a form of evaluation, judgment, or opinion related to the necessary boundary between plants. Therefore, the independent claims recite an abstract idea. 
Dependent claims 3-6, 23, 25-27, 31-32, and 34-35 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration. 
Dependent claims 7-10 and 28-30 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Claims 1, 24, and 33 do not integrate the identified judicial exception into a practical application. Claims 1, 24, and 33 are directed to a planter module having a plurality of cells, wherein each of the plurality of cells is defined by at least one wall and is configured to receive a plant therein, one or more processors, and one or more memory devices having instructions and a plurality of data structures stored, which are not sufficient to prove integration into a practical application. The planter module is merely linking the method to a physical implement; however, this is not sufficient to prove integration into a practical application. There are no improvements to the planter module itself, nor is the planter module a particular machine. Furthermore, the present claims are merely using the computer as a tool to perform the steps of the abstract idea. The present claims do not provide an improvement to a technical field. The present claims are directed to an abstract process performed by “wherein the one or more electronic processors are configured to access the one or more electronic memory devices and to execute the instructions stored therein such that the one or more electronic processors are configured to.” This indicates that the present claims are mere instructions to perform the steps of the abstract idea. 
Regarding claims 1, 24, and 33, the claims recite the additional element of “receive one or more electrical signals representative of information relating to plants to be planted in the planter module.” This limitation is pre-solution data gathering defining the step of receiving data to perform the steps of the abstract idea. This is not sufficient to prove integration into a practical application. 
Regarding claims 1, 24, and 33, the claims recite the additional element of “and cause an indication of the cell assignments to be provided to a user via at least one of the planter module or a device that is separate from the planter module.” The mere generic display of the result of the abstract idea, on either a module or a separate device, does not integrate the judicial exception into a practical application. This limitation is nothing more than generally linking the use of the judicial exception to a generic computer, such that the computer is nothing more than a tool to perform the steps of the abstract idea. 
Dependent claims 3-6, 23, 25-27, 31-32, and 34-35 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which does not integrate the judicial exception into a practical application. 
Dependent claim 7 introduce the additional element of “wherein the one or more electronic processors are configured to determine the exclusion zone for each plant by looking up the received information corresponding to that plant in a data structure stored in the one or more electronic memory devices and identifying the exclusion zone correlated with that information in the data structure.” This limitation is merely utilizing the computer as a tool to perform the step of the abstract idea, which is not sufficient to prove integration into a practical application.
Dependent claims 8 and 28 introduce the additional element of “the system comprises a user input device, a central server, and a communication network to facilitate communication between the user input device and the central server, and further wherein the central server comprises at least one of the one or more electronic processors and at least one of the one or more electronic memory-devices, and the information relating to the plants received by the one or more electronic processors is received from the user input device.” This limitation is merely utilizing the computer as a tool to perform the step of the abstract idea, which is not sufficient to prove integration into a practical application. 
Dependent claims 9 and 29 introduce the additional element of “wherein the user input device comprises a user interface configured to allow a user to input the received information relating to the plants.” This additional element is nothing more than generally linking the judicial exception to an interface. The present claims do not improve the interface, nor do the present claims do anything beyond use a computer as a tool to perform the steps of the abstract idea. 
Dependent claims 10 and 30 introduce the additional element of “wherein the one or more electronic processors are configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement, and the one or more electronic processors are further configured to create the planting arrangement based additionally on the one or more user-defined constraints.” This limitation is merely utilizing the computer as a tool to perform the step of the abstract idea, which is not sufficient to prove integration into a practical application.
The additional elements of the claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application.
Step 2B: Independent claims 1, 24, and 33 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the planter module, processor, and memory of claims 1, 24, and 33, do not amount to significantly more than the abstract idea. The present claims are directed to an abstract process performed by “wherein the one or more electronic processors are configured to access the one or more electronic memory devices and to execute the instructions stored therein such that the one or more electronic processors are configured to.” This indicates that the present claims are mere instructions to perform the steps of the abstract idea. The independent claims recite the limitation of “and cause an indication of the cell assignments to be provided to a user via at least one of the planter module or a device that is separate from the planter module.” The mere generic display of the result of the abstract idea, on either a module or a separate device, is not anything significantly more than the judicial exception. This limitation is nothing more than generally linking the use of the judicial exception to a generic computer, such that the computer is nothing more than a tool to perform the steps of the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the independent claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Regarding claims 1, 24, and 33, the claims recite the additional element of “receive one or more electrical signals representative of information relating to plants to be planted in the planter module.” This limitation is pre-solution data gathering defining the step of receiving data to perform the steps of the abstract idea. The claims further recite the limitation of “receive one or more electrical signals representative of information relating to plants to be planted in the planter module.” This limitation is pre-solution data gathering defining the step of receiving data to perform the steps of the abstract idea. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the independent claims are “routine and conventional.”
Dependent claims 3-6, 23, 25-27, 31-32, and 34-35 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not anything significantly more than the judicial exception. 
Dependent claim 7 introduce the additional element of “wherein the one or more electronic processors are configured to determine the exclusion zone for each plant by looking up the received information corresponding to that plant in a data structure stored in the one or more electronic memory devices and identifying the exclusion zone correlated with that information in the data structure.” This limitation is merely utilizing the computer as a tool to perform the step of the abstract idea, which is not anything significantly more than the judicial exception.
Dependent claims 8 and 28 introduce the additional element of “the system comprises a user input device, a central server, and a communication network to facilitate communication between the user input device and the central server, and further wherein the central server comprises at least one of the one or more electronic processors and at least one of the one or more electronic memory-devices, and the information relating to the plants received by the one or more electronic processors is received from the user input device.” This limitation is merely utilizing the computer as a tool to perform the step of the abstract idea, which is not anything significantly more than the judicial exception.
Dependent claims 9 and 29 introduce the additional element of “wherein the user input device comprises a user interface configured to allow a user to input the received information relating to the plants.” This additional element is nothing more than generally linking the judicial exception to an interface. The present claims do not improve the interface, nor do the present claims do anything beyond use a computer as a tool to perform the steps of the abstract idea. This limitation is not anything significantly more than the judicial exception
Dependent claims 10 and 30 introduce the additional element of “wherein the one or more electronic processors are configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement, and the one or more electronic processors are further configured to create the planting arrangement based additionally on the one or more user-defined constraints.” This limitation is merely utilizing the computer as a tool to perform the step of the abstract idea, which is not anything significantly more than the judicial exception
The additional elements of the claims, when considered both individually and in combination, are not anything significantly more than the judicial exception.
Accordingly, claims 1, 3-10, and 23-35 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 24, and 33, the bounds of the claim are rendered unclear to the due the limitations of “a planter module having a plurality of cells, wherein each of the plurality of cells is defined by at least one wall and is configured to receive a plant therein” and “and cause an indication of the cell assignments to be provided to a user via at least one of the planter module or a device that is separate from the planter module.” The present claims invoke 35 USC 112(F) for the claimed “planter module” and the claims lack sufficient structure for performing the entire claimed function. The planter module, as claimed, does not recite sufficient structure for performing the entire claimed function of “and cause an indication of the cell assignments to be provided to a user via at least one of the planter module.” The present claims do not recite the planter module as having any structure besides the plurality of cells configured to receive a plant therein.  The cells of the present claims comprise sufficient structure, as in the claimed cells comprise at least one wall, which may be interpreted, under consideration of the broadest reasonable interpretation, for example, as a plurality of circular walled cells or domed cell structures. Thus, the present claims support the claimed function of “configured to receive a plant therein.” The present claims do not sufficiently define the structure of the planter module or relate the cells to the structure of the planter module for performing the claimed function. The claims lack any defined structure for the planter module, such as a screen or computing device, capable of providing an indication of the cell assignments to the user. Upon viewing the specification, the specification fails to disclose, whether expressly, implicitly, or inherently, a planter module capable of performing the entire claimed function. In particular, Fig. 11 discloses a planter module; however, this figure does not display or disclose what means the planter module has to display the cell assignments. The original disclosure fails to disclose the planter module as indicating the cell assignments to be provided to the user. The specification, such as in Pages 11-12, discloses providing an indication of the layout to a user input device that receives electric signals representative of the GUI over a communication network. The specification discloses structures capable of performing the claimed function; however, the specification does not clearly link these structures to the planter module. The original disclosure fails to disclose what structure the planter module comprises to perform the claimed function. Therefore, the bounds of the claim are unclear because the structure of the planter module is unclear.
Dependent claims 3-10, 23, 25-32, and 34-35 are rejected due to dependency on rejected base claims 1, 24, and 33. 
Accordingly, claims 1, 3-10, and 23-35 are rejected under 35 USC 112(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 23-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 24, and 33 are rejected under 35 USC 112(a) because the present claims fails to comply with the written description requirement. The present claims lack written support from the original disclosure. The present claims invoke 35 USC 112(F) for the claimed “planter module” and the claims lack sufficient structure for performing the entire claimed function. The planter module, as claimed, does not recite sufficient structure for performing the entire claimed function of “and cause an indication of the cell assignments to be provided to a user via at least one of the planter module.” The present claims do not recite the planter module as having any structure besides the plurality of cells configured to receive a plant therein.  The cells of the present claims comprise sufficient structure, as in the claimed cells comprise at least one wall, which may be interpreted, under consideration of the broadest reasonable interpretation, for example, as a plurality of circular walled cells or circular domed cells, which is sufficient to perform the claimed function of receiving a plant therein. The present claims do not sufficiently define the structure of the planter module or relate the cells to the structure of the planter module for performing the claimed function. The claims lack any defined structure for the planter module, such as a screen or computing device, capable of providing an indication of the cell assignments to the user. Upon viewing the specification, the specification fails to disclose, whether expressly, implicitly, or inherently, a planter module capable of performing the claimed function. The specification, such as in Pages 11-12, discloses providing an indication of the layout to a user input device that receives electric signals representative of the GUI over a communication network. Therefore, the specification discloses structures capable of performing the claimed function; however, the specification does not clearly link these structures to the planter module. It is not enough that a person having ordinary skill could determine how to create a structure to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. See MPEP 2161.01. The original disclosure fails to explicitly disclose how the planter module performs the claimed function. 
Dependent claims 3-10, 23, 25-32, and 34-35 are rejected due to dependency on rejected base claims 1, 24, and 33. 
Accordingly, claims 1, 3-10, and 23-35 are rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 9, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bovee. (US 20180110187 A1).

Regarding claim 1, Bovee teaches an automated system for growing plants that are to be selectively placed in a planter module ([0059-0060] teach a tray and tray guiding system for sowing seeds), comprising: 
a planter module having a plurality of cells  ([0033] teaches the seeds are sown on a tray (i.e. module) with a plurality of plastic compartments (i.e. cells) that are mutually connected and have mutual distances, as well as in [0063] teaches the tray receives seeds in sowing positions in each row; see also: [0059-0060]), 
wherein each of the plurality of cells is defined by at least one wall and is configured to receive a plant therein ([0033] teaches the seeds are sown (i.e. receive a plant) on a tray with a plurality of plastic compartments that are mutually connected and have mutual distances; see also: [0059-0060]); 
one or more electronic processors each having one or more electrical inputs and one or more electrical outputs ([0014] teaches the system can comprise a memory that is configured to store a seed profile, wherein the control unit can be embodied here as a computer, as well as in [0032] teaches the control unit can be configured for output of information, as well as in [0017] teaches an optical recognition system that comprises an output unit for output of position information, which is presented via control unit); 
and one or more electronic memory devices each electrically coupled to at least one of the one or more electronic processors and having instructions stored therein  ([0030] teaches the memory can be configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds and a sowing pattern, as well as in [0014] teaches the system can comprise a memory that is configured to store a seed profile, as well as in [0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, the number of seeds to be sown per species, the sowing pattern, and the seed profile; see also: [0031-0032, 0036-0038]; Examiner’s Note: The electronic memory device comprises sufficient structure by being coupled to the one or more electronic processors.); 
wherein the one or more electronic processors are configured to access the one or more memory devices and execute the instructions stored therein such that the one or more electronic processors are configured to  ([0049] teaches the user loads a sowing program into a memory): 
receive one or more electrical signals representative of information relating to plants to be planted in the planter module ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, as well as in [0050-0051] teach the seed profile relates to the shape and dimensions of the seeds, as well as the sowing pattern required for the type of seed, and wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray (i.e. planter module); see also: [0069-0071]); 
determine an exclusion zone for each plant to be planted in the planter module based on the received information relating to the plants ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed, which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions; see also: [0007, 0033, 0069]), 
wherein the exclusion zone for a given plant is an area surrounding that plant within which other plants are not to be placed ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed, which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions; see also: [0007, 0033, 0069]); 
create a planting arrangement for the plants to be planted in the planter module based on the determined exclusion zones ([0049-0050] teach the sowing program comprises the number of seeds to be sown per species and the sowing pattern, wherein the sowing pattern comprises information about the minimal mutual distance to be employed for the seeds, as well as in [0030] teaches the sowing program can indicate that seeds can be sown in various positions in order to skip positions to achieve a determined mutual distance, wherein the sowing position can be explicitly indicated per seed in the sowing program, such as being assigned a numerical position in an x-y position; see also: [0007, 0033, 0069]), 
wherein each plant is assigned one or more cells of the planter module in which it is to be placed ([0030] teaches the sowing program can indicate that seeds can be sown in various positions in order to skip positions to achieve a determined mutual distance, wherein the sowing position can be explicitly indicated per seed in the sowing program, such as being assigned a numerical position in an x-y position, wherein [0059-0060] teach the tray may have a 30 rows of 20 sowing positions, or 600 plastic compartments; see also: [0007, 0033, 0069]); 
and cause an indication of the cell assignments to be provided to a user via at least one of the planter module or a device that is separate from the planter module ([0032] teaches the control unit can be configured for output of information, comprising a correlation between the taxonomy of a seed and the sowing position at which this seed has been sown, wherein this information can be added to the sowing program, as well as in [0049-0050] teach the sowing program comprises the number of seeds to be sown per species and the sowing pattern, wherein the sowing pattern comprises information about the minimal mutual distance to be employed; see also: [0030-0032, 0036, 0053]).

Regarding claim 3, Bovee anticipates all the limitations of claim 1 above.
Bovee further teaches wherein the received information comprises one or a combination of: one or more types of plants to be planted in the planter module ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy); 
a number of each type of plant to be planted in the planter module ([0049] teaches the user loads a sowing program into a memory, wherein the sowing program comprises the number of seeds to be sown per species); 
a size of one or more plants to be planted in the planter module ([0014] teaches the seed profile can comprise a file made by a user which is loaded into the system, wherein the seed profile includes characteristics regarding the dimensions and shape of the seed);
a stage of plant growth for one or more of the plants to be planted in the planter modules ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, and wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray (i.e. planter module); Examiner’s Note: The stage of plant growth is the first, initial stage, which is the seed being planted.); 
a shape of one or more plants to be planted in the planter module ([0014] teaches the system can comprise a memory, which is configured to store a seed profile, wherein the seed profile describes characteristics regarding the dimensions and shape of the seed, wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray (i.e. planter module)).  

Regarding claim 4, Bovee anticipates all the limitations of claim 23 above.
Bovee further teaches wherein the acquired information relating to the plurality of cells comprises one or a combination of: a number of cells ([0059-0060] teach the tray may have a 30 rows of 20 sowing positions, which would equate 600 plastic compartments); 
spacing between cells ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed (i.e. exclusion zone), which is related to the manner of growth of the seed or the plant); 
and a location of each of the cells ([0030] teaches the sowing program can indicate that seeds can be sown in various positions in order to skip positions to achieve a determined mutual distance, wherein the sowing position can be explicitly indicated per seed in the sowing program, such as being assigned a numerical position in an x-y position).  

Regarding claim 6, Bovee anticipates all the limitations of claim 1 above.
Bovee further teaches wherein the one or more electronic processors are configured to create the planting arrangement such that there is an allowable amount of overlap between exclusion zones of certain plants ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed (i.e. exclusion zone), which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions; Examiner’s Note: By insuring each plant has a mutual minimum distance, the “zones” for each seedling overlap but maintain a safe distance between plants.).  

Regarding claim 7, Bovee anticipates all the limitations of claim 1 above.
Bovee further teaches wherein the one or more electronic processors are configured to determine the exclusion zone for each plant by looking up the received information corresponding to that plant in a data structure stored in the one or more electronic memory devices and identifying the exclusion zone correlated with that information in the data structure ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, wherein [0030] teaches the memory can be configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds and a sowing pattern, wherein different plants require different sowing patterns with minimal mutual distances (i.e. exclusion zones); see also: [0031-0032, 0036-0038]).  

Regarding claim 9, Bovee anticipates all the limitations of claim 8 above.
Bovee further teaches wherein the user input device comprises a user interface configured to allow a user to input the received information relating to the plants ([0014] teaches the system can comprise a memory configured to store the seed profile, wherein the seed profile is a file made by the user is loaded into the system, wherein the control unit use to receive the information is a system like a computer or an embedded system, which can analyze the loaded data, wherein [0053] teach the system comprises a control unit for controlling different components of the system, as well as in [0030-0031] teach the memory is configured to store a sowing program (i.e. interface) comprising a correlation between information regarding the taxonomy of the seeds and the sowing pattern for sowing).  

Regarding claim 23, Bovee anticipates all the limitations of claim 1 above.
Bovee further teaches wherein the one or more electronic processors are further configured to acquire information relating to the plurality of cells of the planter module ([0059-0060] teach the tray comprises, for instance, a row of 20 sowing positions for use in sowing seeds in various positions, wherein there may be 30 rows of each 20 sowing positions; see also: [0072]), and to determine the exclusion zone for each plant to be planted in the planter module based on the received information relating to the plants and the acquired information relating to the planter module cells ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed (i.e. exclusion zone), which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions, and wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray (i.e. planter module); see also: [0007, 0033, 0069]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bovee. (US 20180110187 A1) in view of Martin (US 20180007845 A1).

Regarding claim 5, Bovee anticipates all the limitations of claim 1 above.
However, Bovee does not explicitly teach wherein the one or more electronic processors are configured to create the planting arrangement such that none of the exclusion zones of the plants overlap.  
From the same or similar field of endeavor, Martin teaches wherein the one or more electronic processors are configured to create the planting arrangement such that none of the exclusion zones of the plants overlap ([0061] teaches the number of root chambers can be used is dependent on the available space in the grow pod and the expected size of canopy of each plant, wherein there may be multiple plants within a single growth system, wherein [0054] teaches the size and shape of the grow pod is variable based on the type of crop being grown and the available space, wherein [0262] teaches if two plants are being grown in the same system, the roots may be positioned within separate root zones, and wherein the pod system may control the light access to both plants).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bovee to incorporate the teachings of Martin to include wherein the one or more electronic processors are configured to create the planting arrangement such that none of the exclusion zones of the plants overlap. One would have been motivated to do so in order to simultaneously control two plants in the same pod system that are at different growth stages by controlling the canopy zone in a manner that helps the plant continue to fruiting (Martin, [0262]). By incorporating the teachings of Martin, one would have been able to enable the growth of plants in a significantly more efficient system than current agricultural systems (Martin, [0005]).

Regarding claim 8, Bovee anticipates all the limitations of claim 1 above.
Bovee further teaches wherein the system comprises a user input device ([0014] teaches the system can comprise a memory configured to store the seed profile, wherein the seed profile is a file made by the user is loaded into the system, wherein the control unit use to receive the information is a system like a computer or an embedded system, which can analyze the loaded data),
and the information relating to the plants received by the one or more electronic processors is received from the user input device ([0014] teaches the system can comprise a memory configured to store the seed profile, wherein the seed profile is a file made by the user is loaded into the system, wherein the control unit use to receive the information is a system like a computer or an embedded system, which can analyze the loaded data, wherein [0053] teach the system comprises a control unit for controlling different components of the system, as well as in [0030-0031] teach the memory is configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds and the sowing pattern for sowing).
However, Bovee does not explicitly teach a central server, and a communication network to facilitate communication between the user input device and the central server, and further wherein the central server comprises at least one of the one or more electronic processors and at least one of the one or more electronic memory devices.  
From the same or similar field of endeavor, Martin teaches a central server ([0231] teaches a server for control tasks), 
and a communication network to facilitate communication between the user input device and the central server ([0238] teaches the computer clients and servers are in communication via one or more networks), 
and further wherein the central server comprises at least one of the one or more electronic processors and at least one of the one or more electronic memory devices ([0273] teaches the pod system can be configured to control certain processes at the pod system or remotely using a user control access system or by a central server system, which can allow a licensed user to control pod system features, and wherein [0238] teaches the computer clients and servers are in communication via one or more networks, wherein the computing system may be configured to administer a software application).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bovee to incorporate the teachings of Martin to include a central server, and a communication network to facilitate communication between the user input device and the central server, and further wherein the central server comprises at least one of the one or more electronic processors and at least one of the one or more electronic memory devices.  One would have been motivated to do so in order to simultaneously control two plants in the same pod system that are at different growth stages by controlling the canopy zone in a manner that helps the plant continue to fruiting (Martin, [0262]). By incorporating the teachings of Martin, one would have been able to perform remote monitoring and time-lapse sensing of the canopy chamber for use in automated crop health analysis via software (Martin, [0057, 0125]).

Regarding claim 10, Bovee anticipates all the limitations of claim 1 above.
However, Bovee does not explicitly teach wherein the one or more electronic processors are configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement, and the one or more electronic processors are further configured to create the planting arrangement based additionally on the one or more user-defined constraints.
From the same or similar field of endeavor, Martin teaches wherein the one or more electronic processors are configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement ([0246-0247] teach input device that allow the system to receives signals from the user, as well as in Fig. 27B and [0273] teach receiving user input to detect desired seeds and determine grow recipes for said seeds, wherein once the system knows the parameters desirable for any particular stage, such as from user input, the system can be configured to control the grow pod to initiate, continue, and complete that particular stage; see also: [0231]), 
and the one or more electronic processors are further configured to create the planting arrangement based additionally on the one or more user-defined constraints ([0234] teaches the interface comprises input fields that can be used by the user to adjust parameters of the grow pod, wherein [0273] teaches that once the system knows the parameters desirable for any particular stage, such as from user input, the system can then be configured to control the grow pod to initiate that particular stage, which includes in Fig. 27B receiving user input to detect desired seeds and determine grow recipes for a specific type of plant, wherein [0054] teaches the design of the grow pod is based on the type of crop being grown and the available space; see also: [0231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bovee to incorporate the teachings of Martin to include wherein the one or more electronic processors are configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement, and the one or more electronic processors are further configured to create the planting arrangement based additionally on the one or more user-defined constraints. One would have been motivated to do so in order to simultaneously control two plants in the same pod system that are at different growth stages by controlling the canopy zone in a manner that helps the plant continue to fruiting (Martin, [0262]). By incorporating the teachings of Martin, one would have been able to enable the growth of plants in a significantly more efficient system than current agricultural systems (Martin, [0005]).

Claims 24-25, 27, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bovee. (US 20180110187 A1) in view of Pruett et al. (US 20070255502 A1).

Regarding claim 24, Bovee teaches an automated system for growing plants that are to be selectively placed in a planter module ([0059-0060] teach a tray and tray guiding system for sowing seeds), comprising: 
a planter module having a plurality of cells ([0033] teaches the seeds are sown on a tray (i.e. module) with a plurality of plastic compartments (i.e. cells) that are mutually connected and have mutual distances, as well as in [0063] teaches the tray receives seeds in sowing positions in each row; see also: [0059-0060]), 
wherein each of the plurality of cells is defined by at least one wall and is configured to receive a plant therein ([0033] teaches the seeds are sown (i.e. receive a plant) on a tray with a plurality of plastic compartments that are mutually connected and have mutual distances; see also: [0059-0060]); 
one or more electronic processors each having one or more electrical inputs and one or more electrical outputs ([0014] teaches the system can comprise a memory that is configured to store a seed profile, wherein the control unit can be embodied here as a computer, as well as in [0032] teaches the control unit can be configured for output of information, as well as in [0017] teaches an optical recognition system that comprises an output unit for output of position information, which is presented via control unit); 
and one or more electronic memory devices each electrically coupled to at least one of the one -4-U. S.S.N. 16/636,783October 25, 2021 or more electronic processors and having instructions and one or more data structures stored therein ([0030] teaches the memory can be configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds and a sowing pattern, as well as in [0014] teaches the system can comprise a memory that is configured to store a seed profile, as well as in [0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, the number of seeds to be sown per species, the sowing pattern, and the seed profile; see also: [0031-0032, 0036-0038]), 
wherein at least one of the one or more data structures correlates information relating to plants with one or more predetermined exclusion zones ([0030] teaches the memory can be configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds (i.e. information relating to plants) and a sowing pattern, wherein different plants require different sowing patterns with minimal mutual distances (i.e. exclusion zones), as well as in [0014] teaches the system can comprise a memory that is configured to store a seed profile, as well as in [0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile; see also: [0031-0032, 0036-0038]), 
and wherein the exclusion zone for a given plant is an area surrounding that plant within which other plants are not to be placed ([0030] teaches the memory can be configured to store a sowing program including sowing patterns that may require different sowing patterns because different plants need different minimal mutual distances in order to grow properly, as well as in [0050] teaches the sowing pattern comprises information about the minimal mutual distance to be employed, wherein the mutual distance is related to the manner of growth of the seed, wherein, for example, some plants need a lot of space at an early stage and can thereby not sow seeds directly adjacent to one another, but that one or more empty sowing positions need always be present therebetween; see also: [0033, 0069]), 
wherein the one or more electronic processors are configured to access the one or more electronic memory devices and to execute the instructions stored therein such that the one or more electronic processors are configured to ([0049] teaches the user loads a sowing program into a memory): receive one or more electrical signals representative of information relating to plants to be planted in the planter module ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, as well as in [0050-0051] teach the seed profile relates to the shape and dimensions of the seeds, as well as the sowing pattern required for the type of seed, and wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray; see also: [0069-0071]); 
determine an exclusion zone for each plant to be planted in the planter module based on the received information relating to that plant in conjunction with the at least one of the one or more data structures ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed, which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions; see also: [0007, 0033, 0069]); 
create a planting arrangement for the plants to be planted in the planter module based on the determined exclusion zones ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed, which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions; see also: [0007, 0033, 0069]), 
wherein each plant is assigned one or more cells of the planter module in which it is to be placed ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed, which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions; see also: [0007, 0033, 0069]); 
and cause an indication of the cell assignments to be provided to a user via at least one of a device that is separate from the planter module ([0032] teaches the control unit can be configured for output of information, comprising a correlation between the taxonomy of a seed and the sowing position at which this seed has been sown, wherein this information can be added to the sowing program, as well as in [0049-0050] teach the sowing program comprises the number of seeds to be sown per species and the sowing pattern, wherein the sowing pattern comprises information about the minimal mutual distance to be employed; see also: [0030-0032, 0036, 0053]).
Bovee teaches wherein at least one of the one or more data structure correlation information relating to plants with one or more predetermined exclusion zones. However, Bovee does not explicitly teach… one or more predetermined, empirically-derived exclusion zones.
From the same or similar field of endeavor, Pruett teaches….one or more predetermined, empirically-derived exclusion zones ([0010-0011] teach a mathematical model to evaluate a potential plant population of interest including a spacing of an individual plant relative to the nearest adjacent plant, wherein the system can recommend benchmark spacing, as well as in [0031] teaches the mathematical model includes considering the spacing between plants relative to benchmark plant spacing, wherein the plants that deviate from benchmark plant spacing compete with each other for sunlight, moisture, and nutrients, wherein plants that are identified as being side-by-side in a plan are categorized, as well as in [0028] teaches experiments have shown that plants that are not properly spaced, relative to a neighboring plants in the row, do not yield their full potential because they are forced to compete with neighboring plants for sunlight, moisture, and nutrients, and wherein [0009] teaches evaluating the performance of a plant population in an area or sub area of interest; see also: [0034, 0037]). 
The combination of the predetermined exclusion zones of Bovee, as modified by the empirically derived exclusion zones of plants, teach all the limitations of claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bovee to incorporate the teachings of Pruett to include wherein at least one of the one or more data structures correlates information relating to plants with one or more predetermined, empirically-derived exclusion zones. One would have been motivated to do so in order to avoid plants that are not space apart properly because these plants do not yield their full potential, wherein groups of two plants can lose 50% of their growing yield potential and groups of three plants can lose 66% of their growing yield potential (Pruett, [0031]). By incorporating the teachings of Pruett, one would have been able to improve the plant quality and profit by providing recommendations including benchmark spacing (Pruett, [0011, 0041]).

Regarding claim 25, the combination of Bovee and Pruett teach all the limitations of claim 24 above. 
Bovee further teaches wherein the received information comprises one or a combination of: one or more types of plants to be planted in the planter module ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy); 
a number of each type of plant to be planted in the planter module  ([0049] teaches the user loads a sowing program into a memory, wherein the sowing program comprises the number of seeds to be sown per species); 
a size of one or more plants to be planted in the planter module ([0014] teaches the seed profile can comprise a file made by a user which is loaded into the system, wherein the seed profile includes characteristics regarding the dimensions and shape of the seed); 
a stage of plant growth for one or more of the plants to be planted in the planter modules ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, and wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray (i.e. planter module); Examiner’s Note: The stage of plant growth is the first, initial stage, which is the seed being planted.); 
a shape of one or more plants to be planted in the planter module ([0014] teaches the system can comprise a memory, which is configured to store a seed profile, wherein the seed profile describes characteristics regarding the dimensions and shape of the seed, wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray (i.e. planter module)).  

Regarding claim 27, the combination of Bovee and Pruett teach all the limitations of claim 24 above. 
Bovee further teaches wherein the one or more electronic processors are configured to create the planting arrangement such that there is an allowable amount of overlap between exclusion zones of certain plants  ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed (i.e. exclusion zone), which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions; Examiner’s Note: By insuring each plant has a mutual minimum distance, the “zones” for each seedling overlap but maintain a safe distance between plants.).

Regarding claim 29, the combination of Bovee and Pruett teach all the limitations of claim 24 above. 
Bovee further teaches wherein the user input device comprises a user interface configured to allow a user to input the received information relating to the plants ([0014] teaches the system can comprise a memory configured to store the seed profile, wherein the seed profile is a file made by the user is loaded into the system, wherein the control unit use to receive the information is a system like a computer or an embedded system, which can analyze the loaded data, wherein [0053] teach the system comprises a control unit for controlling different components of the system, as well as in [0030-0031] teach the memory is configured to store a sowing program (i.e. interface) comprising a correlation between information regarding the taxonomy of the seeds and the sowing pattern for sowing).

Regarding claim 31, the combination of Bovee and Pruett teach all the limitations of claim 24 above. 
Bovee further teaches wherein the at least one of the one or more data structures correlates information relating to plants and information relating to the cells of the planter module with the one or more predetermined exclusion zones ([0030] teaches the memory can be configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds and a sowing pattern, wherein different plants require different sowing patterns with minimal mutual distances (i.e. exclusion zones), wherein [0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile), 
and further wherein the one or more electronic processors are further configured to acquire information relating to the plurality of cells of the planter module and to determine the exclusion zone for each plant to be planted in the planter module based on the received information relating to that plant and the acquired information relating to the planter module cells in conjunction with the at least one of the one or more data structures ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, as well as in [0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed (i.e. exclusion zone), which is related to the manner of growth of the seed or the plant, as well as in [0059-0060] teach the tray comprises, for instance, a row of 20 sowing positions for use in sowing seeds in various positions, wherein there may be 30 rows of each 20 sowing positions; see also: [0007, 0032-0033, 0069, 0072]; Examiner’s Note: The acquired information is the number of rows and columns in each planter tray. The received information is the information related to the taxonomy of the seeds, number of seeds, and more.).
Bovee teaches information relating to the cells of the planter module with the one or more predetermined exclusion zones. However, Bovee does not explicitly teach predetermined, empirically-derived exclusion zones.
From the same or similar field of endeavor, Pruett teaches predetermined, empirically-derived exclusion zones ([0010-0011] teach a mathematical model to evaluate a potential plant population of interest including a spacing of an individual plant relative to the nearest adjacent plant, wherein the system can recommend benchmark spacing, as well as in [0031] teaches the mathematical model includes considering the spacing between plants relative to benchmark plant spacing, wherein the plants that deviate from benchmark plant spacing compete with each other for sunlight, moisture, and nutrients, wherein plants that are identified as being side-by-side in a plan are categorized, as well as in [0028] teaches experiments have shown that plants that are not properly spaced, relative to a neighboring plants in the row, do not yield their full potential because they are forced to compete with neighboring plants for sunlight, moisture, and nutrients, and wherein [0009] teaches evaluating the performance of a plant population in an area or sub area of interest; see also: [0034, 0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the combination of Bovee and Pruett to incorporate the further teachings of Pruett to include information relating to the cells of the planter module with the one or more predetermined exclusion zones. One would have been motivated to do so in order to avoid plants that are not space apart properly because these plants do not yield their full potential, wherein groups of two plants can lose 50% of their growing yield potential and groups of three plants can lose 66% of their growing yield potential (Pruett, [0031]). By incorporating the teachings of Pruett, one would have been able to improve the plant quality and profit by providing recommendations including benchmark spacing (Pruett, [0011, 0041]).

Regarding claim 32, the combination of Bovee and Pruett teach all the limitations of claim 31 above. 
Bovee further teaches wherein the acquired information relating to the plurality of cells comprises one or a combination of: a size of one or more of the cells; a shape of one or more of the cells; a number of cells ([0059-0060] teach the tray may have a 30 rows of 20 sowing positions, which would equate 600 plastic compartments); spacing between cells ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed (i.e. exclusion zone), which is related to the manner of growth of the seed or the plant); and a location of each of the cells ([0030] teaches the sowing program can indicate that seeds can be sown in various positions in order to skip positions to achieve a determined mutual distance, wherein the sowing position can be explicitly indicated per seed in the sowing program, such as being assigned a numerical position in an x-y position).  

Regarding claim 33, Bovee teaches an automated system for growing plants that are to be selectively placed in a planter module ([0059-0060] teach a tray and tray guiding system for sowing seeds), comprising: 
a planter module having a plurality of cells ([0033] teaches the seeds are sown on a tray (i.e. module) with a plurality of plastic compartments (i.e. cells) that are mutually connected and have mutual distances, as well as in [0063] teaches the tray receives seeds in sowing positions in each row; see also: [0059-0060]),
wherein each of the plurality of cells is defined by at least one wall and is configured to receive a plant therein ([0033] teaches the seeds are sown (i.e. receive a plant) on a tray with a plurality of plastic compartments that are mutually connected and have mutual distances; see also: [0059-0060]); 
one or more electronic processors each having one or more electrical inputs and one or more electrical outputs ([0014] teaches the system can comprise a memory that is configured to store a seed profile, wherein the control unit can be embodied here as a computer, as well as in [0032] teaches the control unit can be configured for output of information, as well as in [0017] teaches an optical recognition system that comprises an output unit for output of position information, which is presented via control unit); 
and one or more electronic memory devices each electrically coupled to at least one of the one or more electronic processors and having instructions and a plurality of data structures stored that correlate one or both of information relating to plants and information relating to the plurality of cells of the planter module with one or more predetermined exclusion zones ([0030] teaches the memory can be configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds (i.e. information relating to plants) and a sowing pattern, wherein different plants require different sowing patterns with minimal mutual distances (i.e. exclusion zones), as well as in [0014] teaches the system can comprise a memory that is configured to store a seed profile, as well as in [0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile; see also: [0031-0032, 0036-0038]), 
and wherein the exclusion zone for a given plant is an area surrounding that plant within which other plants are not to be placed ([0030] teaches the memory can be configured to store a sowing program including sowing patterns that may require different sowing patterns because different plants need different minimal mutual distances in order to grow properly, as well as in [0050] teaches the sowing pattern comprises information about the minimal mutual distance to be employed, wherein the mutual distance is related to the manner of growth of the seed, wherein, for example, some plants need a lot of space at an early stage and can thereby not sow seeds directly adjacent to one another, but that one or more empty sowing positions need always be present therebetween; see also: [0033, 0069]), 
wherein the one or more electronic processors are configured to access the one or more electronic memory devices and to execute the instructions stored therein such that the one or more electronic processors are configured to ([0049] teaches the user loads a sowing program into a memory): receive one or more electrical signals representative of information relating to plants to be planted in the planter module ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, as well as in [0050-0051] teach the seed profile relates to the shape and dimensions of the seeds, as well as the sowing pattern required for the type of seed, and wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray; see also: [0069-0071]); 
acquire information relating to the plurality of cells of the planter module ([0059-0060] teach the tray comprises, for instance, a row of 20 sowing positions for use in sowing seeds in various positions, wherein there may be 30 rows of each 20 sowing positions; see also: [0072]);
select at least one of the plurality of data structures based on one or both of the received information relating to the plants and the acquired information relating to the plurality of cells of the planer module ([0030-0031] teach the memory can be configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds and a sowing pattern for said sowing, as well as in [0030-0031] teach desiring 30 seeds to be sown, and wherein [0059-0060] teach the tray comprises, for instance, a row of 20 sowing positions for use in sowing seeds in various positions, wherein there may be 30 rows of each 20 sowing positions; see also: [0033]); 
determine an exclusion zone for each plant to be planted in the planter module based on one or both of the received information relating to that plant and the acquired information -7-U. S.S.N. 16/636,783October 25, 2021relating to the plurality of cells of the planter module in conjunction with the at least one selected data structure ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed, which is related to the manner of growth of the seed or the plant, as well as in [0030] teaches different plants need different minimal mutual distances in order to grow properly, wherein sowing with minimal mutual distances can include skipping sowing positions; see also: [0007, 0033, 0069]); 
create a planting arrangement for the plants to be planted in the planter module based on the determined exclusion zones ([0049-0050] teach the sowing program comprises the number of seeds to be sown per species and the sowing pattern, wherein the sowing pattern comprises information about the minimal mutual distance to be employed for the seeds, as well as in [0030] teaches the sowing program can indicate that seeds can be sown in various positions in order to skip positions to achieve a determined mutual distance, wherein the sowing position can be explicitly indicated per seed in the sowing program, such as being assigned a numerical position in an x-y position; see also: [0007, 0033, 0069]),
wherein each plant is assigned one or more cells of the planter module in which it is to be placed ([0030] teaches the sowing program can indicate that seeds can be sown in various positions in order to skip positions to achieve a determined mutual distance, wherein the sowing position can be explicitly indicated per seed in the sowing program, such as being assigned a numerical position in an x-y position, wherein [0059-0060] teach the tray may have a 30 rows of 20 sowing positions, or 600 plastic compartments; see also: [0007, 0033, 0069]);
and cause an indication of the cell assignments to be provided to a user via at least one of a device that is separate from the planter module ([0032] teaches the control unit can be configured for output of information, comprising a correlation between the taxonomy of a seed and the sowing position at which this seed has been sown, wherein this information can be added to the sowing program, as well as in [0049-0050] teach the sowing program comprises the number of seeds to be sown per species and the sowing pattern, wherein the sowing pattern comprises information about the minimal mutual distance to be employed; see also: [0030-0032, 0036, 0053]).
Bovee teaches information relating to the plurality of cells or the planter module with one or more predetermined exclusion zones. However, Bovee does not explicitly teach … one or more predetermined, empirically-derived exclusion zones.
From the same or similar field of endeavor, Pruett teaches ….one or more predetermined, empirically-derived exclusion zones ([0010-0011] teach a mathematical model to evaluate a potential plant population of interest including a spacing of an individual plant relative to the nearest adjacent plant, wherein the system can recommend benchmark spacing, as well as in [0031] teaches the mathematical model includes considering the spacing between plants relative to benchmark plant spacing, wherein the plants that deviate from benchmark plant spacing compete with each other for sunlight, moisture, and nutrients, wherein plants that are identified as being side-by-side in a plan are categorized, as well as in [0028] teaches experiments have shown that plants that are not properly spaced, relative to a neighboring plants in the row, do not yield their full potential because they are forced to compete with neighboring plants for sunlight, moisture, and nutrients, and wherein [0009] teaches evaluating the performance of a plant population in an area or sub area of interest; see also: [0034, 0037]). 
The combination of the predetermined exclusion zones of Bovee, as modified by the empirically derived exclusion zones of plants, teach all the limitations of claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bovee to incorporate the teachings of Pruett to include information relating to the plurality of cells of the planter module with one or more predetermined, empirically-derived exclusion zones. One would have been motivated to do so in order to avoid plants that are not space apart properly because these plants do not yield their full potential, wherein groups of two plants can lose 50% of their growing yield potential and groups of three plants can lose 66% of their growing yield potential (Pruett, [0031]). By incorporating the teachings of Pruett, one would have been able to improve the plant quality and profit by providing recommendations including benchmark spacing (Pruett, [0011, 0041]).

Regarding claim 34, the combination of Bovee and Pruett teach all the limitations of claim 33 above. 
Bovee further teaches wherein the one or more electronic processors are configured to select the at least one of the plurality of data structures based on the acquired information ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, as well as in [0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed, which is related to the manner of growth of the seed or the plant), 
and to determine the exclusion zone for each plant based on the received information ([0050] teaches a sowing pattern indicates the sowing positions of each seed, wherein the sowing pattern can comprise the information that the seeds need not be sown directly adjacent each other, but that one or more empty sowing positions need always be present therebetween, as well as the sowing pattern comprises information about the minimal mutual distance to be employed, which is related to the manner of growth of the seed or the plant).  

Regarding claim 35, the combination of Bovee and Pruett teach all the limitations of claim 33 above. 
Bovee further teaches wherein the one or more electronic processors are configured to determine the exclusion zone for each plant based on the received information and the acquired information ([0049] teaches the user loads a sowing program into a memory, wherein the program is related to the sowing of two species of seeds, which are seeds with differing taxonomy, as well as the sowing program comprises the number of seeds to be sown per species, the sowing pattern, and the seed profile, as well as in [0059-0060] teach the tray comprises, for instance, a row of 20 sowing positions for use in sowing seeds in various positions, wherein there may be 30 rows of each 20 sowing positions, and wherein [0032-0033] teach the seeds of the determined taxonomy are sown with a plurality of sowing positions into a tray; see also: [0072]; Examiner’s Note: The acquired information is the number of rows and columns in each planter tray. The received information is the information related to the taxonomy of the seeds, number of seeds, and more.).

Claims 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bovee. (US 20180110187 A1) in view of Pruett et al. (US 20070255502 A1) and further in view of Martin (US 20180007845 A1).

Regarding claim 26, the combination of Bovee and Pruett teach all the limitations of claim 24 above. 
However, Bovee does not explicitly teach wherein the one or more electronic processors are configured to create the planting arrangement such that none of the exclusion zones of the plants overlap.
From the same or similar field of endeavor, Martin teaches wherein the one or more electronic processors are configured to create the planting arrangement such that none of the exclusion zones of the plants overlap ([0061] teaches the number of root chambers can be used is dependent on the available space in the grow pod and the expected size of canopy of each plant, wherein there may be multiple plants within a single growth system, wherein [0054] teaches the size and shape of the grow pod is variable based on the type of crop being grown and the available space, wherein [0262] teaches if two plants are being grown in the same system, the roots may be positioned within separate root zones, and wherein the pod system may control the light access to both plants).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Bovee and Pruett to incorporate the teachings of Martin to include wherein the one or more electronic processors are configured to create the planting arrangement such that none of the exclusion zones of the plants overlap. One would have been motivated to do so in order to simultaneously control two plants in the same pod system that are at different growth stages by controlling the canopy zone in a manner that helps the plant continue to fruiting (Martin, [0262]). By incorporating the teachings of Martin, one would have been able to enable the growth of plants in a significantly more efficient system than current agricultural systems (Martin, [0005]).

Regarding claim 28, the combination of Bovee and Pruett teach all the limitations of claim 24 above. 
Bovee further teaches wherein the system comprises a user input device ([0014] teaches the system can comprise a memory configured to store the seed profile, wherein the seed profile is a file made by the user is loaded into the system, wherein the control unit use to receive the information is a system like a computer or an embedded system, which can analyze the loaded data), 
and the information relating to the plants received by the one or more electronic processors is received from the user input device ([0014] teaches the system can comprise a memory configured to store the seed profile, wherein the seed profile is a file made by the user is loaded into the system, wherein the control unit use to receive the information is a system like a computer or an embedded system, which can analyze the loaded data, wherein [0053] teach the system comprises a control unit for controlling different components of the system, as well as in [0030-0031] teach the memory is configured to store a sowing program comprising a correlation between information regarding the taxonomy of the seeds and the sowing pattern for sowing).
However, Bovee does not explicitly teach a central server, and a communication network to facilitate communication between the user input device and the central server, and further wherein the central server comprises at least one of the one or more electronic processors and at least one of the one or more electronic memory-devices.
From the same or similar field of endeavor, Martin teaches a central server ([0231] teaches a server for control tasks), 
and a communication network to facilitate communication between the user input device and the central server ([0238] teaches the computer clients and servers are in communication via one or more networks), 
and further wherein the central server comprises at least one of the one or more electronic processors and at least one of the one or more electronic memory-devices ([0273] teaches the pod system can be configured to control certain processes at the pod system or remotely using a user control access system or by a central server system, which can allow a licensed user to control pod system features, and wherein [0238] teaches the computer clients and servers are in communication via one or more networks, wherein the computing system may be configured to administer a software application).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Bovee and Pruett to incorporate the teachings of Martin to include a central server, and a communication network to facilitate communication between the user input device and the central server, and further wherein the central server comprises at least one of the one or more electronic processors and at least one of the one or more electronic memory-devices. One would have been motivated to do so in order to simultaneously control two plants in the same pod system that are at different growth stages by controlling the canopy zone in a manner that helps the plant continue to fruiting (Martin, [0262]). By incorporating the teachings of Martin, one would have been able to perform remote monitoring and time-lapse sensing of the canopy chamber for use in automated crop health analysis via software (Martin, [0057, 0125]).

Regarding claim 30, the combination of Bovee and Pruett teach all the limitations of claim 24 above. 
However, Bovee does not explicitly teach wherein the one or more electronic processors are configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement, and the one or more electronic processors are further configured to create the planting arrangement based additionally on the one or more user-defined constraints.
From the same or similar field of endeavor, Martin teaches wherein the one or more electronic processors are configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement  ([0246-0247] teach input device that allow the system to receives signals from the user, as well as in Fig. 27B and [0273] teach receiving user input to detect desired seeds and determine grow recipes for said seeds, wherein once the system knows the parameters desirable for any particular stage, such as from user input, the system can be configured to control the grow pod to initiate, continue, and complete that particular stage; see also: [0231]), 
and the one or more electronic processors are further configured to create the planting arrangement based additionally on the one or more user-defined constraints ([0234] teaches the interface comprises input fields that can be used by the user to adjust parameters of the grow pod, wherein [0273] teaches that once the system knows the parameters desirable for any particular stage, such as from user input, the system can then be configured to control the grow pod to initiate that particular stage, which includes in Fig. 27B receiving user input to detect desired seeds and determine grow recipes for a specific type of plant, wherein [0054] teaches the design of the grow pod is based on the type of crop being grown and the available space; see also: [0231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Bovee and Pruett to incorporate the teachings of Martin to include wherein the one or more electronic processors are configured to receive one or more electrical signals representative of one or more user-defined constraints relating to plant placement, and the one or more electronic processors are further configured to create the planting arrangement based additionally on the one or more user-defined constraints. One would have been motivated to do so in order to simultaneously control two plants in the same pod system that are at different growth stages by controlling the canopy zone in a manner that helps the plant continue to fruiting (Martin, [0262]). By incorporating the teachings of Martin, one would have been able to enable the growth of plants in a significantly more efficient system than current agricultural systems (Martin, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ebeida (US 10776540 B1) discloses producing a seed placement that does not violate the boundary conditions for any seeds
Cooley (US 20200170194 A1) discloses growing vegetables in multi-cell trays by balancing plant quality and plant spacing, wherein if you increase the plant density, you make the plants of poorer quality
Proulx et al. (US 20180303040 A1) discloses a plurality of teeth on a tray rail to permit spacing of pots to customize production where needed for various plants, wherein there are 4 spacing configurations allowed
Pettibone (US 8533993 B2) discloses spacing the plants by minimizing overall space yet allowing light sources to filter through the plurality of plants
Adams et al. (US 20090307973 A1) discloses allowing plants in trays to have their minimum growing space in their current stage of development, such as allowing seedlings little space, and increasing space as the plants grow
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683